Title: To James Madison from Tobias Lear, 17 July 1814
From: Lear, Tobias
To: Madison, James


        
          Dear Sir,
          Plattsburg, July 17t: 1814.
        
        On my reaching this place at noon, I had the honor to meet your kind and friendly letter of the 9t instant; and feel highly gratified with the new mark of confidence which you shew, in the offer of the place of accountant

of the War Department. But as I do not consider myself as competent to that place, for the want of sufficient practical knowledge of accounts, I must beg leave to decline the friendly offer contained in your letter; altho’ I feel the attention not less than if I could have profited by it.
        I have written to the Secretary of state, and enclosed the modification of the Convention, as ex[e]cuted between the B. Commissioners and myself on the exchange of prisoners &c.
        I pray you will have the goodness to excuse this scrawl, as I have scarcely slept for 30 hours, and the express which carries the letter to the Secretary, to Albany, is now ready.
        Please to accept the sincere assurances of my highest respect & attachment.
        
          Tobias Lear.
        
      